Citation Nr: 0903581	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In connection with his appeal, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in January 2006, and accepted such hearing in lieu of 
an in-person hearing the Board.  See 38 C.F.R. § 20.700(e) 
(2006).  A transcript of the hearing is associated with the 
claims file.

The Board notes that during the hearing, the veteran 
clarified that his knee claim relates to his right knee only.  

The Board also notes that in his substantive appeal, the 
veteran appears to be raising the issue of entitlement to 
service connection for hernia.  This matter has not been 
addressed by the RO.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to service.

2.  The veteran's current right knee disability was not 
present in service or until more than one year thereafter and 
is not etiologically related to service.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303. 3.385 (2008).

2.  A right knee disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the hearing loss claim, the Board notes that 
the veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

With respect to the right knee claim, the record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA, by letter mailed in February 
2004, prior to its initial adjudication of the claim.  
Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for the disability 
until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for right knee 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also notes that while the veteran has been afforded 
appropriate VA examinations and all available post-service 
medical records have been obtained, a portion of the 
veteran's service treatment records could not be obtained.  
Efforts have been made to locate additional service treatment 
records, including a request in March 2007 for records from 
the U.S. Army Hospital at Ft. Ord, California for the years 
from 1988 to 1991 which yielded some results.  It is clear 
that further efforts to obtain service medical records would 
be futile.  Accordingly, the Board will proceed with 
appellate review, mindful that when a veteran's records have 
been lost or are otherwise unavailable, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current right knee disability 
stems from an in-service injury of his knee while on active 
duty in Ft. Ord, California.  He further alleges that he 
spent six weeks in a cast from his hip to his ankle as a 
result of this injury.  He also contends that he experiences 
hearing loss as a result of his service, where he served as a 
diesel mechanic and claims he was exposed to a generator 
explosion.  

As noted, the veteran's complete service treatment records 
are unavailable.  However, records obtained from the Ft. Ord 
Army Hospital indicate that the veteran had surgery in 1991 
to repair a right inguinal hernia.  On a physical assessment 
in April 1991, the veteran reported that he "dislocated" 
his left knee cap the previous year and that it bothered him 
occasionally.  These records do not indicate that the veteran 
ever complained of or was treated for a right knee disability 
while at Fort Ord.  There are also no in-service records 
regarding the veteran's hearing loss.  

Post-service medical records indicate that the veteran 
underwent a right knee arthroscopy and debridement of a 
chronic anterior cruciate ligament tear in 1993.  The veteran 
indicated that he received this injury while playing 
basketball, and the evidence does not suggest that the 
veteran complained of an earlier in-service injury to the 
right knee at that time.  Post-surgical private medical 
records and VA Medical Center records from 2005 similarly do 
not provide a link between the veteran's right knee 
disability and service.

The veteran was afforded a VA examination in September 2008 
for his right knee disability.  Upon examination, the veteran 
relayed to the examiner that he had an episode of pateller 
dislocation in 1989 or 1990, which was treated with casting 
and then therapy while in service.  He also explained that he 
underwent right knee surgery after an injury while playing 
basketball.  The veteran complained of regular instances of 
medial pain, swelling, stiffness, and fatigue in his right 
knee.  Following the examination, the examiner diagnosed 
degenerative arthritis and mild to moderate anterior cruciate 
ligament instability of the right knee.  The examiner 
concluded by stating that in view of the veteran's history, 
it is less likely than not that the veteran's current knee 
problem is due to service-connected injury or problems.  The 
examiner explained that he did not believe that the type of 
injury the veteran claimed he sustained while in service is 
the cause of his subsequent problems.  Rather, the examiner 
found that it is more likely than not that the basketball 
injury which occurred as a civilian is more likely to have 
contributed to his current knee condition.

The veteran was also afforded a VA audiology examination in 
September 2008.  During the examination, the veteran stated 
that he was exposed to various noises in service while 
working as a diesel mechanic, including weapons fire, diesel 
motor noise, and a generator explosion.  He also reported 
post-service noise exposure associated with asphalt work and 
recreational use of a motorcycle.  The examination disclosed 
that the veteran has bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  The examiner opined that based 
upon the veterans report of noise exposure in service and the 
veteran's current degree of hearing loss, it is least as 
likely that the veteran's hearing loss was caused, at least 
in part, by noise exposure while in service.

In sum, the medical evidence of record does not show that the 
veteran was found to have a chronic right knee disorder in 
service or until more than one year after his discharge from 
service.  In addition, there is no medical evidence linking a 
current right knee disability to service, and the VA medical 
opinion rendered following an examination of the veteran and 
a review of his pertinent medical history is against the 
claim.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against this claim.  In 
reaching this conclusion, the Board has also considered the 
veteran's various statements, to include his hearing 
testimony.  Although the veteran might sincerely believe that 
his right knee disability is related to service, as a lay 
person, he is not competent to provide an opinion concerning 
this matter requiring medical expertise.  

As for the veteran's hearing loss, the Board has determined 
that the record establishes that entitlement to service 
connection is warranted.  The veteran is competent to 
describe his exposure to loud sounds.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board has no basis to 
question the veteran's credibility.  There is also medical 
evidence that relates in-service noise exposure to his 
current bilateral hearing loss disability.  In the Board's 
opinion, the evidence supporting the claim is at least in 
equipoise with that against the claim.  In such cases, the 
benefit of any such doubt is to be given to the veteran.  
Accordingly, service connection for bilateral hearing loss 
disability is in order


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


